Title: Thomas Jefferson to Derbigny, 20 April 1812
From: Jefferson, Thomas
To: Derbigny, Pierre (Peter) Augustin Bourguignon


          
                   
                     Monticello. 
                     Apr. 20. 12
          
               
                  
               Th: Jefferson presents his compliments to M. Derbigny and asks his acceptance of the inclosed pamphlet on the subject of the Batture of N. Orleans. this homage is justly due to the first champion who 
                  
                  stepped forth in defence of the public rights in that interesting subject, & arrested with so strong a hand the bold usurpations aimed at them. if in rescuing them, as a public
			 functionary, or vindicating them as a private citizen, he has seconded the efforts of M. Derbigny, he owes him acknolegements for having led and pointed the way.
			 he salutes him with great esteem & respect.
        